UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARYL J. DAVIS,

                             Plaintiff,
                                                                    20-CV-1341 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
PORT JERVIS COMMUNITY                                        OR IFP APPLICATION
DEVELOPMENT AGENCY (PJCDA),

                             Defendant.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint, captioned for the State of New York, Court of Claims,

together with only the first page of an “Affidavit in Support of Application Pursuant to (CPLR

1101(f))” – a two-page, state-court form. Within thirty days of the date of this order, Plaintiff

must either pay the $400.00 in fees or complete and submit the attached two-page IFP

application captioned for this Court. If Plaintiff submits the IFP application, it should be labeled

with docket number 20-CV-1341 (CM). If the Court grants the IFP application, Plaintiff will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 18, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
